Mates, J.,
delivered the opinion of the court.
Section 1923 of the Code of 1906 provides that any witness may be examined touching his conviction of any crime; yet when counsel undertook to cross-examine as to this, and asked the witness if he had been convicted of more than one crime, the trial court refused to allow the question to be asked. The statute says that the witness may be examined touching his conviction of any crime; that is to say, not whether he has been convicted one time only, but of all convictions. The whole purpose of this testimony is addressed to the credibility of the *536witness, and, this being the case, all that would operate to discredit, by showing numerous convictions, ought under this statute to be allowed to go to the jury.
We do not think- the other exceptions of counsel are .well taken.

Reversed and remanded.